Citation Nr: 1819600	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  11-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased disability rating for service-connected hepatitis.

2. Whether new and material evidence has been received to reopen the previously denied claim for service connection for an anxiety disorder.  

3. Whether new and material evidence has been received to reopen the previously denied claim for service connection for depression.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and depression.

5. Entitlement to service connection for a sleep disorder and/or deprivation.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from September 1970 to April 1972.

These issues arrive before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).)

In his June 2011 VA Form 9, the Veteran requested a Board hearing to address the issues listed on the title page.  In May 2017, the Veteran withdrew his hearing request due to his health.  

In February 2018, the Veteran's representative submitted an Informal Hearing Presentation (IHP).  The IHP has been associated with the Veteran's claims file, which is found on the Veterans Benefit Management System (VBMS) and/or Legacy Content Manager (LCM) databases. 

The issues of entitlement to service connection for an anxiety disorder, depression, and a sleep disorder and/or deprivation are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. On May 15, 2017, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of his increased rating claim for hepatitis.

2. The July 1997 rating decision denying entitlement to service connection for anxiety is final in the absence of a perfected appeal.

3. The May 2008 Board decision denying entitlement to service connection for depression is final.

4.  Evidence submitted since the July 1997 rating decision and May 2008 Board decision was unavailable to agency decisionmakers at the time of the decisions and relates to unestablished facts necessary to establish service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of entitlement to an increased rating for hepatitis have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204  (2018). 

2. New and material evidence sufficient to reopen the July 1997 AOJ denial of entitlement for an anxiety disorder has been received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2018).

3. The evidence received since the May 2008 Board denial is new and material for the purpose of reopening the claim for service connection for depression.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a)(2018).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Hepatitis 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105  (d)(5) (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In a May 2017 Statement in Support of Claim, the Veteran expressed his desire to withdraw the issue of entitlement to a higher rating for his service-connected hepatitis.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration regarding this issue. Consequently, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.

 II. New and Material Evidence

The Veteran seeks service connection for anxiety and depression disorders.

The anxiety disorder claim was originally denied by the AOJ in July 1997.  The Veteran did not appeal this decision and it became final.  38 C.F.R. § 20.1103.  Ultimately, a review of the record reflects that the Veteran did not submit any additional evidence within one year of the rating decision.  See 38 C.F.R. § 3.156  (b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  

The Veteran's depression claim was initially denied in a March 2002 rating decision.  In February 2003, the Veteran submitted a timely notice of disagreement for the AOJ denial.  In May 2008, after consideration of the record before it at that time, the Board denied the Veteran's depression claim. 

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
 § 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156  (a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159  (c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the applicable AOJ and Board denials, the record included the Veteran's claims and written statements, an affidavit from a childhood friend / fellow soldier, government and non-government treatment reports, a VA examination report, military personnel records (MPRs), and service treatment records (STRs).  

The AOJ denied the Veteran's claim for entitlement to service connection for anxiety because his service medical records did not note an anxiety disorder.  Moreover, the AOJ noted that the Veteran's VAMC treatment records did not note a chronic anxiety disorder.  

In May 2008, the Board denied the Veteran's claim because a depressive disorder was not present in service or until years thereafter.  At that time, the Board noted that service treatment records indicated that the Veteran complained of headaches while on active duty.  However, the Veteran's STRs did not indicate that he complained of depression, or was diagnosed with a depressive disorder, while in the U.S. Army.  Instead, as noted by the Board, the Veteran's mental health was recorded as normal upon his discharge from active duty.  Ultimately, the Board found that there was no nexus between the currently diagnosed depression and military service.

The evidence received since the March 2002 AOJ denial, and the May 2008 Board decision, is both new and material to the acquired psychiatric claims (anxiety and depression) listed on the title page.  See 38 C.F.R. § 3.156. 

In October 2010, VA received a written statement from Dr. B.  Therein, Dr. B posits that, "(the Veteran) developed anxiety and depression while in the service and has kept this since.  I think he is moderately disabled from . . . these conditions."  In June 2011, Dr. B supplied a supplemental statement.  Therein, Dr. B posits that, "(the Veteran) has been a patient of mine for the last three decades nearly.  He has had ongoing issues with chronic anxiety and insomnia and has been on medication for this.  By history, these complaints began while he was on active duty in the military."

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This new evidence, the statements from Dr. B, addresses the reasons for the AOJ and Board denials in July 1997 and May 2008, respectively.  The credibility of this evidence is presumed for purpose of reopening both claims.  See Justus, 3 Vet. App. at 513.  Accordingly, the claims are reopened.



ORDER

The appeal of the denial of a higher disability evaluation for hepatitis is dismissed.

New and material evidence has been submitted to reopen a previously disallowed claim for service-connection for an anxiety disorder.  The appealed is allowed to that extent.  

New and material evidence has been submitted to reopen a previously disallowed claim for service-connection for depression.  The appealed is allowed to that extent.  


REMAND

As indicated above, the Board has reopened the claims for service connection for an acquired psychiatric disorder, to include anxiety disorder and depression claims.  The evidentiary basis for these decisions to reopen is found within the written statements provided by Dr. B in October 2010 and May 2011, which constitutes new and material evidence.  

In his May 2011 statement, Dr. B indicates that the foundation for his medical opinion was "(b)y history."  In other words, it does not appear that Dr. B reviewed the Veteran's claims file and extensive medical records.  Consequently, the Board concludes that the opinions provided by Dr. B are speculative and not rendered in terms of degree of medical certainty.  In this regard, the Board notes that service connection may not be based on speculation, remote possibility or plausibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).   

Within the October 2010 and May 2011 statements from Dr. B, he indicates that the Veteran's symptoms include extreme fatigue and insomnia.  The statements provided by Dr. B do not differentiate or separate the symptoms and/or history for the Veteran's psychiatric and sleep related claims.  

Therefore, the Board concludes that the Veteran's anxiety disorder and depression claims are inextricably intertwined with his sleep disorder and/or deprivation  claim, which is also on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Because the Veteran's three claims are inextricably intertwined, the AOJ and Board cannot resolve one claim without consideration of the other.  As such, the Board must also remand the Veteran's sleep disorder and/or deprivation  claim to the AOJ for readjudication.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should inquire whether the Veteran has received treatment at any other facility, private or through the VA, for his psychiatric disorder(s) or difficulty sleeping.  The AOJ should then obtain any and all updated treatment records from the relevant VA Medical Centers, and any identified private medical providers, where the Veteran has received treatment.

All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

2. Schedule the Veteran for a VA psychiatric examination by a VA professional qualified to make psychiatric examinations.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must state that the claims file was reviewed.  All necessary tests should be conducted using the DSM standards.  

Based on the review of all the evidence of record and examination of the Veteran, the VA examiner is asked to respond to the following inquiries:

(a)  The VA examiner shall identify any acquired psychiatric disorder that is presently manifested or that has been manifested at any time since April 2010.

 (b)  Then, for each diagnosis, the examiner should set forth a n opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any identified psychiatric disorder(s) was incurred in or is otherwise related to service.  

A rationale for any opinion reached should be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

3. Arrange an examination with an appropriate medical professional to determine the nature and etiology of any disorder characterized by insomnia or difficulty sleeping.  All studies, tests and evaluations deemed necessary by the examiner should be performed.

After examining the Veteran and reviewing the claims file, the examiner should identify any diagnosed sleep disorder.  If the Veteran's sleep related complaints are manifestations of a diagnosed psychiatric disorder, rather than a separate sleep related disability, the examiner should so indicate.

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that a sleep disorder was (i) incurred during military service, (ii) is otherwise related to any disease, injury or event in service, (iii) is due to or caused by a service-connected disability, or (iv) is aggravated by a service-connected disability.

A complete rationale should accompany any opinion provided.

4. The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2018).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After all development has been completed, the RO should readjudicate these issues.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


